This case is strikingly similar to Borofsky’s Case, ante 379 (1991), also decided today, to the extent that it questions whether the term “average weekly wage,” as used in G. L. c. 152 (1990 ed.), the workers’ compensation law, includes the value of employer-paid medical insurance. Unlike Borofsky’s Case, the employer in this case was obligated to pay the cost of employees’ medical insurance under a collective bargaining agreement. This is the only difference between the cases.
For all the reasons supporting the exclusion of the value of health insurance in Borofsky’s Case, we hold that the value of health insurance should be excluded from the calculation of the average weekly wage in the present case.
The decision of the reviewing board of the Department of Industrial Accidents is affirmed.

So ordered.